Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Del Fiume et al. US Pub. No.: 2013/0126619 A1 in view of Barry US Pub. No.: 2013/0231945 A1 does not disclose, with respect to independent claims 1 and 9, “compressing, by the at least one client device, the immunization data; decompressing, by at least one reader device comprising at least one hardware processor, at least a portion of the numeric string comprising the compressed immunization data; converting, by at least one reader device comprising at least one hardware processor, the decompressed immunization data into a predetermined format; and importing, by the at least one reader device, the decompressed immunization data in the predetermined format into an electronic health record (EHR).” Del Fiume teaches, a method and system for certifying contact information.  Similarly, Barry discloses system for generating, managing, and sharing digital scripts.  Accordingly, claims 1-18 are allowed. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433